Title: From Thomas Jefferson to William Short, 12 March 1790
From: Jefferson, Thomas
To: Short, William



Dear Sir
Alexandria Mar. 12. 1790.

Passing this place on my way to New York and finding a vessel here bound for France I cannot omit the opportunity of writing you a line and sending you some newspapers. I have received but one letter from you since I left France. That expected to find me at Havre still. I am sure no other had come to New York 10. days ago because I have received my letters from thence very regularly every week by post. I now therefore am at about the 7th. of Octob. 1789 as to what has been passing in Europe: that is to say I know no one circumstance later than the king’s removal to Paris. I will complain not only of your not writing, but of your writing so illegibly that I am half a day decyphering one page, and then guess at much of it. I delivered your letter to Mr. Donald the other day, for your’s inclosing it came to my hand only as I was leaving home. Mr. Skipwith has made a considerable purchase for you in the funds.—For small news I have only the murder committed by Genl. Lawson on his wife and his escape, the death of Grayson now hourly expected and impossible to be many hours off, and the marriage of my daughter with young T. Randolph of Tuckahoe.—I wrote you on what footing I had placed the President’s proposal to me to undertake the office of Secretary of state. His answer still left me at liberty to accept it or to return to France, but I saw plainly he preferred the former, and learnt from several quarters it would be generally more agreeable. Consequently to have gone  back would have exposed me to the danger of giving disgust, and I value no office enough for that. I am therefore now on my way to enter on the new office. Not a word has been said about my successor. But on that subject you shall hear from me as soon as I arrive at New York. At present I must talk about the winding up of my affairs which I fear will necessarily give you a great deal of trouble, for tho the drudgery may be mostly thrown on Petit, yet the direction will fall on you.
Notice to be immediately given M. de Langeac that the lease of the house to me ceases at the end of 6. months from the day of notification. At the same time he may be told that I shall endeavor to have it continued for our legation, as I think it should be.
Notice to my servants to look out for places, but their wages to be continued till my next letter or till they shall actually place themselves. I except from this Petit, whom I very much wish to have with me at New York in the same capacity of housekeeper. Therefore I will beg you to make a fixed arrangement with him for me. I should propose to give him the same wages, 72₶ a month deducting his board which he found himself at Paris and I must find him at N. York because there are no servants eating houses there. He may settle this deduction himself almost, provided it be within any bounds of reason. His wages shall continue during his passage and I will pay the expences of his passage. I know he wants very much to come, and therefore you will know how to meet him if he shews coyness.
Let Petit sell immediately for whatever they will fetch, my horses, old chariot, old cabriolet, and my paper press which stands in the study. The lock must be picked as I have the key here, and the contents of the press packed in a trunk. In this paper press will be found all my keys. There are many useless ones, but those belonging to the locks will be found in a bunch together.
The contents of the closets in the little Cabinet, in my bed-room, in the antichamber of my daughters bedrooms, but most particularly my philosophical instruments to be most carefully packed in the drawers of the commodes, and in the bellies of the tables, which must be put into tight boxes.
My books to be packed, wrapping every one singly in paper. The boxes over the stable will do for them if they have tight joints. Those which have not can be knocked to peices, the peices jointed, and then put together again. The Corps Diplomatique, tho’ belonging to the U.S. had better come, as there is no copy of it here, and it can always be found there.

The pictures to be well packed, so that neither the frames nor canvas may be rubbed.
All the preceding packages to be wrapped in oil cloth, and a very exact invoice made out of the contents of every box, not only that we may know where to find every thing, but that every box may be truly reported at the custom house here, as a failure in this will forfeit them.
This is but a small part of what is to do; it is now sent merely that Petit may begin the work. I think he will have occasion to keep Nomeny till he has finished, as an aid. For all expences you will be so good as to draw on my account on the Van Staphorsts & Willinks as usual. I shall write more fully on every subject when I get to New York. In the mean time, after praying you to deliver the inclosed to Made. de Tessé, to assist her in getting a box of plants which will come to M. la Motte at Havre, or M. Coffin at Dunkirk, to present me affectionately to the M. de la Fayette and other enquiring friends, accept yourself assurances of my earnest wishes to serve you, and of the esteem & attachment of Dear Sir yours affectionately,

Th: Jefferson

